Exhibit 12 COLORADO INTERSTATE GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) FOR THE YEARS ENDED DECEMBER 31, 2009 2008 2007 2006 2005 Earnings Income before income taxes from continuing operations $ 157 $ 149 $ 151 $ 139 $ 108 Income from equity investee (1 ) (3 ) (2 ) - - Pre-tax income from continuing operations before income from equity investee $ 156 $ 146 $ 149 $ 139 $ 108 Fixed charges 56 42 61 51 38 Distributed income of equity investee 1 1 - - - Allowance for funds used during construction (1 ) (2 ) (1 ) - (1 ) Totals earnings available for fixed charges $ 212 $ 187 $ 209 $ 190 $ 145 Fixed charges Interest and debt costs $ 55 $ 41 $ 60 $ 50 $ 37 Interest component of rent 1 1 1 1 1 Total fixed charges $ 56 $ 42 $ 61 $ 51 $ 38 Ratio of earnings to fixed charges 3.8 4.5 3.4 3.7 3.8 For purposes of computing these ratios, earnings means net income before: - income from equity investee, adjusted to reflect actual distribution from equity investment; and - fixed charges; less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
